IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 40190 & 40191

STATE OF IDAHO,                                  )      2013 Unpublished Opinion No. 502
                                                 )
       Plaintiff-Respondent,                     )      Filed: May 22, 2013
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
PAUL NANEZ,                                      )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Orders denying I.C.R. 35 motions for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       In in these consolidated appeals, Paul Nanez pled guilty to two counts of possession of a
controlled substance. I.C. § 37-2732(c)(1). In exchange for his guilty pleas, additional charges
were dismissed and the state agreed not to pursue an allegation that Nanez was a persistent
violator. The district court sentenced Nanez to concurrent unified terms of seven years, with
minimum periods of confinement of four years. The district court retained jurisdiction, but
thereafter relinquished such jurisdiction. However, upon relinquishment of jurisdiction, the
district court sua sponte reduced Nanez’s sentences to concurrent unified terms of seven years,




                                                1
with minimum periods of confinement of one year. Nanez filed I.C.R 35 motions for further
reduction of his sentences, which the district court denied. Nanez appeals. 1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Nanez’s Rule 35 motions, we conclude no
abuse of discretion has been shown. Therefore, the district court’s orders denying Nanez’s
Rule 35 motions are affirmed.




1
        Nanez also pled guilty to two misdemeanors and was sentenced to 180 days. However,
Nanez does not challenge his judgment of conviction and sentences with regard to these two
crimes.

                                                 2